Dismissed and Memorandum Opinion filed January 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00537-CV

                        WALLACE MCNARY, Appellant
                                         V.
   PINE VILLAGE NORTH ASSOCIATION, ATTORNEY WAYMAN L.
                      PRINCE, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-47164

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed January 5, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On December 4, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2